Name: Commission Regulation (EEC) No 2408/82 of 2 September 1982 abolishing the countervailing charge on certain varieties of plums originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 82 Official Journal of the European Communities No L 257/9 COMMISSION REGULATION (EEC) No 2408/82 of 2 September 1982 abolishing the countervailing charge on certain varieties of plums originating in Bulgaria whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these plums originating in Bulgaria can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2318/82 of 24 August 1982 (3), introduced a countervailing charge on certain varieties of plums originating in Bulgaria ; Whereas for this product originating in Bulgaria there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 2318/82 is hereby repealed. Article 2 This Regulation shall enter into force on 3 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 190, 1 . 7 . 1982, p . 7. (3) OJ No L 249 , 25 . 8 . 1982, p . 11